[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
Exhibit 10.14E


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of May 1, 2020 (the “Amendment Effective Date”), by and among Solar Capital
Ltd., a Maryland corporation, (“Solar”), as collateral agent (in such capacity,
together with its successors and assigns in such capacity, “Collateral Agent”),
the lenders party hereto including Solar in its capacity as a Lender (each a
“Lender” and collectively, the “Lenders”), and Alimera Sciences, Inc., a
Delaware corporation (“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower, Lenders, and Collateral Agent are parties to that certain
Loan and Security Agreement, dated as of December 31, 2019 (as amended hereby
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Loan and Security Agreement”).
WHEREAS, Borrower has requested that the Lenders agree to certain amendments to
the Loan and Security Agreement and Collateral Agent and the Lenders are willing
to agree to such request, subject to and in accordance with the terms and
conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders, and Collateral
Agent hereby agree as follows:
1.DEFINITIONS; INTERPRETATION.
(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
1.    AMENDMENTS TO LOAN AND SECURITY AGREEMENT.
(a)    The Loan and Security Agreement shall be amended as follows effective as
of the Amendment Effective Date:
(i)New Definitions. The following definition is added to Section 1.4 in its
proper alphabetical order:
““First Amendment Effective Date” means May 1, 2020.
“Qualified Cash A/P Amount” means the amount of Borrower’s accounts payable that
have not been paid within ninety days (90) days from the invoice date of the
relevant account payable.”
(ii)    Section 7.13. Section 7.13 of the Loan and Security Agreement is hereby
amended and restated in its entirety as follows:







--------------------------------------------------------------------------------




“7.13    Financial Covenants.
(a)    Minimum Revenue Amount. Permit revenues (under GAAP) from the sale in the
ordinary course of business to third party customers of ILUVIEN by Borrower, on
a trailing six (6) month basis, tested at November 30, 2020 (the “Interim
Revenue Testing Date”) for the trailing six (6) month period then ended and
subsequently tested at the end of each quarter thereafter, to be less than the
applicable Minimum Revenue Amount set forth below for such testing date:
Testing Date:
Minimum Revenue Amount:
November 30, 2020
$[***]
December 31, 2020
$[***]
March 31, 2021 and the last day of each quarter thereafter
[***]% of projected revenues in accordance with an annual plan submitted by
Borrower to Collateral Agent by January 15th of such year (i.e., January 15,
2021 for the 2021 quarterly covenants), such plan to be approved by Borrower’s
board of directors and Collateral Agent in its sole discretion.



(b)    Minimum Liquidity Requirement. Commencing on the First Amendment
Effective Date and until the date Collateral Agent receives a Compliance
Certificate pursuant to Section 6.2(b) for the period ending on the Interim
Revenue Testing Date which Compliance Certificate demonstrates compliance with
Section 7.13(a), permit, at all times, the aggregate amount of unrestricted cash
and Cash Equivalents, which cash and Cash Equivalents shall be subject to a
first priority perfected lien in favor of Collateral Agent for the benefit of
Lenders and held in an account that is subject to a Control Agreement as
required hereunder, to be less than the sum of (i) Eight Million Five Hundred
Thousand Dollars ($8,500,000) plus (ii) the Qualified Cash A/P Amount.”
(iii)    Compliance Certificate. Exhibit D of the Loan and Security Agreement,
the form of Compliance Certificate, is hereby amended and restated in its
entirety with Annex A attached hereto.
(b)    References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
1.    CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective upon
satisfaction of each of the conditions specified below:
(a)    This Amendment. Collateral Agent shall have received one or more
counterparts of this Amendment, duly executed, completed and delivered by
Collateral Agent, each Lender and Borrower;
(b)    Fees and Expenses. Borrower shall have paid (i) all invoiced costs and
expenses then due in accordance with Section 9, and (ii) all other fees, costs
and expenses, if any, due and payable as of the Amendment Effective Date under
the Loan and Security Agreement;
(c)    Representations and Warranties; No Default. On the Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:
(i)The representations and warranties contained in Section 4 of this Amendment
shall be true and correct on and as of the Amendment Effective Date as though
made on and as of such date; and


2

--------------------------------------------------------------------------------




(ii)There exist no Default or Events of Default; and
(d)    Collateral Agent shall have received all other documents and instruments
as Collateral Agent or any Lender may reasonably deem necessary or appropriate
to effectuate the intent and purpose of this Amendment.
2.    REPRESENTATIONS AND WARRANTIES. To induce Collateral Agent and the Lenders
to enter into this Amendment, Borrower hereby confirms, as of the date hereof,
(a) that the representations and warranties made by it in Section 5 of the Loan
and Security Agreement and in the other Loan Documents are true and correct in
all material respects; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof, provided, further,
that to the extent such representations and warranties by their terms expressly
relate only to a prior date such representations and warranties shall be true
and correct as of such prior date; (b) that there has not been and there does
not exist a Material Adverse Change; (c) that the information included in the
Perfection Certificate delivered to Collateral Agent on the Amendment Effective
Date is true and correct; (d) Collateral Agent and the Lenders have and shall
continue to have valid, enforceable and perfected first-priority liens, subject
only to Permitted Liens, on and security interests in the Collateral and all
other collateral heretofore granted by Borrower to Collateral Agent and the
Lenders pursuant to the Loan Documents or otherwise granted to or held by
Collateral Agent and the Lenders; (e) the agreements and obligations of Borrower
contained in the Loan Documents and in this Amendment constitute the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by the application
of general principles of equity; and (f) the execution, delivery and performance
of this Amendment by Borrower will not (i) conflict with Borrower’s
organizational documents, including its Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
material order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its property or assets
may be bound or affected, and (iv) constitute an event of default under any
material agreement by which Borrower or any of its properties is bound, the
termination or noncompliance with which could reasonably be expected to have a
Material Adverse Change. For the purposes of this Section, each reference in
Section 5 of the Loan and Security Agreement to “this Agreement,” and the words
“hereof,” “herein,” “hereunder,” or words of like import in such Section, shall
mean and be a reference to the Loan and Security Agreement as amended by this
Amendment.
3.    LOAN DOCUMENTS OTHERWISE NOT AFFECTED; REAFFIRMATION; NO NOVATION.
(a)    Except as expressly amended pursuant hereto or referenced herein, the
Loan and Security Agreement and the other Loan Documents shall remain unchanged
and in full force and effect and are hereby ratified and confirmed in all
respects. The Lenders’ and Collateral Agent’s execution and delivery of, or
acceptance of, this Amendment shall not be deemed to create a course of dealing
or otherwise create any express or implied duty by any of them to provide any
other or further amendments, consents or waivers in the future.
(b)    Borrower hereby expressly (1) reaffirms, ratifies and confirms its
Obligations under the Loan and Security Agreement and the other Loan Documents,
(2) reaffirms, ratifies and confirms the grant of security under Section 4 of
the Loan and Security Agreement, (3) reaffirms that such grant of security in
the Collateral secures all Obligations under the Loan and Security Agreement,
and with effect from (and including) the date hereof, such grant of security in
the Collateral: (x) remains in full force and effect notwithstanding the consent
expressly referenced herein; and (y) secures all Obligations under the Loan and
Security Agreement, as amended by this Amendment, and the other Loan Documents,
(4) agrees that this Amendment shall be a “Loan Document” under the Loan and
Security Agreement, and (5) agrees that the Loan and Security Agreement and each
other Loan Document shall remain in full force and effect following any action
contemplated in connection herewith.


3

--------------------------------------------------------------------------------




(c)    This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. Nothing in this Amendment is intended, or shall
be construed, to constitute an accord and satisfaction of Borrower’s Obligations
under or in connection with the Loan and Security Agreement and any other Loan
Document or to modify, affect or impair the perfection or continuity of
Collateral Agent’s security interest in, (for the ratable benefit of the Secured
Parties) security titles to or other liens on any Collateral for the
Obligations.
4.    CONDITIONS. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to date hereof specifying its objection
thereto.
5.    RELEASE. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan and Security Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto. Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.
6.    NO RELIANCE. Borrower hereby acknowledges and confirms to Collateral Agent
and the Lenders that Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
7.    COSTS AND EXPENSES. Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the date hereof to the extent
invoiced on or prior to the date hereof), the out-of-pocket costs and expenses
of Collateral Agent and the Lenders party hereto, and the fees and disbursements
of counsel to Collateral Agent and the Lenders party hereto (including
reasonable allocated costs of internal counsel), in connection with the
negotiation, preparation, execution and delivery of this Amendment and any other
documents to be delivered in connection herewith on the date hereof or after
such date.
8.    BINDING EFFECT. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.


4

--------------------------------------------------------------------------------




9.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE.
10.    COMPLETE AGREEMENT; AMENDMENTS. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
11.    SEVERABILITY OF PROVISIONS. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
12.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Consent. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.
13.    LOAN DOCUMENTS. This Amendment and the documents related thereto shall
constitute Loan Documents.
14.    ELECTRONIC EXECUTION OF CERTAIN OTHER DOCUMENTS. The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by Collateral Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year specified at the beginning hereof.


BORROWER:
ALIMERA SCIENCES, INC.
By:  /s/ J. Philip Jones                               
Name: J. Philip Jones
Title: Chief Financial Officer




[Signature Page to First Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------






COLLATERAL AGENT AND LENDER:
SOLAR CAPITAL LTD.


By:  /s/ Anthony Storino                               
Name: Anthony Storino
Title: Authorized Signatory


[Signature Page to First Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------






LENDERS:
SUNS SPV LLC


By:  /s/ Anthony Storino                               
Name: Anthony Storino
Title: Authorized Signatory


SCP PRIVATE CREDIT INCOME FUND SPV, LLC


By:  /s/ Anthony Storino                               
Name: Anthony Storino
Title: Authorized Signatory


SCP PRIVATE CREDIT INCOME BDC SPV LLC


By:  /s/ Anthony Storino                               
Name: Anthony Storino
Title: Authorized Signatory


SCP PRIVATE CORPORATE LENDING FUND SPV LLC


By:  /s/ Anthony Storino                               
Name: Anthony Storino
Title: Authorized Signatory


SCP SF DEBT FUND L.P.


By:  /s/ Anthony Storino                               
Name: Anthony Storino
Title: Authorized Signatory


[Signature Page to First Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------






ANNEX A
EXHIBIT D

Compliance Certificate
TO:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
FROM:
ALIMERA SCIENCES, INC.

The undersigned authorized officer (“Officer”) of Alimera Sciences, Inc.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of December 31, 2019, by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;
(b)    There are no defaults or Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 6.4 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements. To
the extent any financial statements or SEC Reports required hereunder are
included in materials filed with the SEC, they may be delivered electronically
and if so delivered, shall be deemed to have been delivered or attached hereto
on the date on which Borrower posts such documents, or provides a link thereto,
on Borrower’s website on the internet at Borrower’s website address.







--------------------------------------------------------------------------------




Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements
Monthly within 30 days
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 90 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (within earlier 30 days of approval or 60 days of FYE), and when
revised
 
Yes
No
N/A
4)
A/R & A/P agings
If applicable
 
Yes
No
N/A
5)
8‑K, 10‑K and 10‑Q Filings
If applicable, within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
7)
Report detailing the IP
When required
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No





Financial Covenants


Minimum Revenue (period ending _______)
Covenant Level
Actual
Complies
 
 
 
Yes
No
N/A



Minimum Liquidity Requirement (period ending _______)
(A) Cash or Cash Equivalents held in accounts subject to Control Agreements
(B) Qualified Cash A/P Amount
Complies with Minimum Liquidity Requirement (Is (A) greater than or equal to (B)
plus $8,500,000?)


 
 
 
Yes
No
N/A








--------------------------------------------------------------------------------




Other Matters


1)
Have there been any changes in Key Persons since the last Compliance
Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000)?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the Operating Documents of
Borrower or any of its Subsidiaries? If yes, provide copies of any such
amendments or changes with this Compliance Certificate.
Yes
No
 
 
 
 
5)
Has Borrower or any Subsidiary entered into or amended any Material Agreement?
If yes, please explain and provide a copy of the Material Agreement(s) and/or
amendment(s).
Yes
No
 
 
 
 
6)
Has Borrower provided Collateral Agent with all notices required to be delivered
under Sections 6.2(a) and 6.2(b) of the Loan Agreement?
Yes
No








--------------------------------------------------------------------------------




Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






ALIMERA SCIENCES, INC.




By:                  
Name:                  
Title:                  


Date:


COLLATERAL AGENT USE ONLY
 
 
Received by:             
Date:        
 
 
Verified by:              
Date:        
 
 
Compliance Status: Yes No










